DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, and 10-15 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: patterning a base, to form a substrate and fins protruding out of the substrate, a width of the top fin is less than a width of the bottom fin; wherein the step of patterning the base comprises: forming a patterned fin mask layer on the base; forming a graphic layer on the base, wherein the graphic layer further covers the fin mask layer; performing second patterning processing on the base by using the graphic layer as a mask, to form a substrate and an initial fin protruding out of the substrate; removing the graphic layer after the initial fin is formed; after the graphic layer is removed, forming a protection layer on the substrate exposed by the initial fin, wherein the protection layer covers a part of a sidewall of the initial fin; performing first patterning processing on the initial fin of a partial height using the fin mask layer and the protection layer as masks, wherein the residual initial fin obtained after the first patterning processing is used as the bottom fin, a protrusion located on a surface of the bottom fin is used as the top fin, the bottom fin is connected to the top fin, and the bottom fin and the top fin are used to form the fin; and removing the protection layer after the fin is formed, in combination with . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 8, 2021